United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3187
                         ___________________________

                                 Roschell H. Brooke

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

    Carolyn W. Colvin,1 Acting Commissioner, Social Security Administration

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                              Submitted: May 20, 2013
                                Filed: May 22, 2013
                                   [Unpublished]
                                   ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.




      1
       Carolyn W. Colvin has been appointed to serve as acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
       Roschell H. Brooke appeals the district court’s2 order affirming the denial of
supplemental security income. Upon de novo review of the record, we conclude that
the findings of the administrative law judge (ALJ) are supported by substantial
evidence in the record as a whole, including new and material evidence the Appeals
Council considered in declining review. See O’Donnell v. Barnhart, 318 F.3d 811,
816 (8th Cir. 2003). We find no merit to Brooke’s arguments concerning the ALJ’s
failure to explain why she did not meet a listing, see Boettcher v. Astrue, 652 F.3d
860, 863 (8th Cir. 2011) (when ALJ fails to explain why impairment does not meet
or equal one of listed impairments, it is not error if conclusion is supported by overall
record); the ALJ’s failure to develop the record on her back pain, see Mouser v.
Astrue, 545 F.3d 634, 639 (8th Cir. 2008) (ALJ is not obligated to investigate claim
not presented in application or offered at hearing as basis for disability); Ellis v.
Barnhart, 392 F.3d 988, 994 (8th Cir. 2005) (reversal for failure to develop record is
warranted only where such failure is unfair or prejudicial); or the ALJ’s determination
as to her residual functional capacity (RFC), see Perks v. Astrue, 687 F.3d 1086, 1092
(8th Cir. 2012) (medical records, physician observations, and claimant’s subjective
statements about capabilities may be used to support RFC; RFC must be supported
by some medical evidence, but burden of persuasion to prove disability and show
RFC remains on claimant). Accordingly, the judgment of the district court is
affirmed.
                         ______________________________




      2
      The Honorable James R. Marschewski, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-